Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 11/27/19 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the method of assessing the presence of an electrical, electronic and/or mechanical fault in an electromechanical linear actuator, specifically; Claim 1 requires the steps of:
- actuating (23) said two electric motors (5A, 5B) to drive said first and second lead nuts (8, 9) in the same direction of rotation or in opposite directions of rotation; - during said step of actuating said two electric motors (5A, 5B), checking (24) via said plurality of sensors (16-20) whether said shaft (6) translates relative to said containment structure (2) and whether said shaft (6) does not translate relative to the containment structure (2); 
- checking (31) whether there is a mechanical failure of the intermediate stage (10) with either of the lead nuts (8, 9), to thereby actuate (32) the two electric motors (5A and 5B) in the same direction 
 - checking (33) whether there is a mechanical failure of the shaft (6) with the intermediate stage (10), to thereby actuate (34) the two electric motors (5A and 5B) in opposite directions of rotation.
The closest prior art to Conner (4,179,944) fails to disclose the steps and does not disclose a brake in the actuator as Conner uses short leads which provides for a self-locking function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658